FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO CAVINAL VILLATORO,                         No. 12-70267

               Petitioner,                       Agency No. A096-493-797

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Mario Cavinal Villatoro, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

      In rejecting Villatoro’s asylum claim on nexus grounds, the BIA found

Villatoro did not establish an imputed political opinion resulting from his

resistance to extortion demands, and it rejected his claimed “whistle-blower”

status. Substantial evidence supports the BIA’s findings. See INS v. Elias-

Zacarias, 502 U.S. 478, 482-84 (1992) (an applicant “must provide some evidence

of [motive], direct or circumstantial”). Thus, Villatoro’s asylum and withholding

of removal claims fail.

      Finally, Villatoro does not challenge the BIA’s rejection of his social group

and CAT claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996)

(“Issues raised in a brief that are not supported by argument are deemed

abandoned.”).

      PETITION FOR REVIEW DENIED.




                                          2                                     12-70267